—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated May 11, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The evidence that the defendants submitted in support of their motion established a prima facie case that they did not create the alleged hazardous condition which was the cause of the plaintiff’s accident (see, CPLR 3212 [b]). The evidence which the plaintiff submitted in opposition to the motion would require a jury to speculate as to whether the defendants created the alleged hazardous condition (see, Schafrick v Shinnecock Bait & Tackle Co., 204 AD2d 706) and thus failed to raise a triable issue of fact (see, CPLR 3212 [b]). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.